UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 16, 2012 OTTAWA SAVINGS BANCORP, INC. (Exact Name of Registrant as Specified in Its Charter) United States 0-51367 20-3074627 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 925 LaSalle Street, Ottawa, IL 61350 (Address of principal executive offices) (Zip Code) (815) 433-2525 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. (a)The annual meeting of stockholders of Ottawa Savings Bancorp, Inc. was held on May 16, 2012. (b)The matters considered and voted on by the stockholders at the annual meeting and the vote of the stockholders were as follows: 1.The following individuals were elected as directors, each for a three-year term, by the following vote: Name Shares Voted For Votes Withheld For a term ending in 2015: Arthur C. Mueller Daniel J. Reynolds There were no broker non-votes on the proposal. 2. The appointment of McGladrey & Pullen, LLP as the independent registered public accounting firm of Ottawa Savings Bancorp, Inc. for the fiscal year ending December 31, 2012 was ratified by the stockholders by the following vote: Shares Voted For Shares Voted Against Abstentions 50 There were no broker non-votes on the proposal. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OTTAWA SAVINGS BANCORP, INC. (Registrant) Date: May 17, 2012 By: /s/ Jon L. Kranov Jon L. Kranov Chief Executive Officer
